             Case 1:19-ap-01151-VK                   Doc 14 Filed 05/05/20 Entered 05/05/20 12:14:48                                     Desc
                                                      Main Document    Page 1 of 5



    Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
    Email Address
    CRAIG G. MARGULIES (SBN 185925)
    Craig@MarguliesFaithLaw.com
    NOREEN A. MADOYAN (SBN 279227)
    Noreen@MarguliesFaithLaw.com
    MARGULIES FAITH LLP
    16030 Ventura Boulevard, Suite 470
    Encino, CA 91436
    Telephone: (818) 705-2777
    Facsimile: (818) 705-3777



         Individual appearing without attorney
         Attorney for Plaintiff, Darren Kessler

                                         UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA – SAN FERNANDO VALLEY DIVISION

    In re:                                                                     CASE NO.: 1:19-bk-11696-VK

    PETER SELTZER,                                                             CHAPTER: 7

                                                              Debtor(s). ADVERSARY NO.: 1:19-ap-01151-VK


    DARREN KESSLER,                                                        NOTICE OF LODGMENT OF ORDER OR
                                                                           JUDGMENT IN ADVERSARY PROCEEDING
                                                             Plaintiff(s), RE: (title of motion1): DEFENDANT’S NOTICE
                                      vs.                                  OF MOTION AND TO DISMISS COMPLAINT
                                                                           FOR THE DENIAL OF DISCHARGE
    PETER SELTZER,                                                         PURSUANT TO FRCP 12(b)(6) AND FRCP
                                                                           9(b)
                                                             Defendant.



PLEASE TAKE NOTE that the order or judgment titled ORDER APPROVING IN PART AND
DENYING IN PART, DEFENDANT PETER SELTZER’S MOTION TO DISMISS COMPLAINT FOR
THE DENIAL OF DISCHARGE was lodged on (date) May 5, 2020 and is attached. This order
relates to the motion which is docket number 5.




1
    Please abbreviate if title cannot fit into text field.

              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                           Page 1                  F 9021-1.2.ADV.NOTICE.LODGMENT
Case 1:19-ap-01151-VK   Doc 14 Filed 05/05/20 Entered 05/05/20 12:14:48   Desc
                         Main Document    Page 2 of 5




                  EXHIBIT 1
Case 1:19-ap-01151-VK     Doc 14 Filed 05/05/20 Entered 05/05/20 12:14:48         Desc
                           Main Document    Page 3 of 5


 1 CRAIG G. MARGULIES (SBN 185925)
   Craig@MarguliesFaithLaw.com
 2 NOREEN A. MADOYAN (SBN 279227)
   Noreen@MarguliesFaithLaw.com
 3 MARGULIES FAITH LLP
   16030 Ventura Boulevard, Suite 470
 4 Encino, CA 91436
   Telephone: (818) 705-2777
 5 Facsimile: (818) 705-3777

 6 Attorneys for Creditor, Darren Kessler

 7
                            UNITED STATES BANKRUPTCY COURT
 8
                              CENTRAL DISTRICT OF CALIFORNIA
 9
                               SAN FERNANDO VALLEY DIVISION
10
     In re                                      Case No.: 1:19-bk-11696-VK
11
     PETER SELTZER,                             Chapter 7
12                                    Debtor.
                                                Adv. No.: 1:19-ap-01151-VK
13   DARREN KESSLER,
14                                   Plaintiff, ORDER APPROVING IN PART AND
                                                DENYING IN PART, DEFENDANT PETER
15   v.                                         SELTZER’S MOTION TO DISMISS
                                                COMPLAINT FOR THE DENIAL OF
16   PETER SELTZER,                             DISCHARGE

17                                Defendant. Hearing:
                                             Date: April 29, 2020
18                                           Time: 2:30 p.m.
                                             Place: Courtroom 301
19                                                  United States Bankruptcy Court
                                                    21041 Burbank Blvd
20                                                  Woodland Hills, CA 91367

21

22           The Defendant’s Notice of Motion and to Dismiss Complaint for the Denial of

23   Discharge Pursuant to FRCP 12(b)(6) and FRCP 9(b) (the “Motion to Dismiss”), filed by

24   Debtor/Defendant, Peter Seltzer (the “Debtor” or “Defendant”), in the above-captioned

25   adversary proceeding, came on for hearing before the Honorable Victoria Kaufman,

26   United States Bankruptcy Judge, on April 29, 2020, at 2:30 p.m. (the “Hearing”). Craig

27   G. Margulies, Esq. of Margulies Faith LLP appeared for the Plaintiff, Darren Kessler

28   (“Kessler”). All other appearances were as reflected on the record at the Hearing.
Case 1:19-ap-01151-VK     Doc 14 Filed 05/05/20 Entered 05/05/20 12:14:48           Desc
                           Main Document    Page 4 of 5


 1
            After consideration of the relief sought in the Motion, the opposition papers, and
 2
     the notice thereon; and finding good and sufficient cause appearing, and for the reasons
 3
     stated on the record and in the Court’s Tentative Ruling (“Tentative Ruling”, Adv. Dkt. no.
 4
     12),
 5
            IT IS HEREBY ORDERED that;
 6
            1. The Motion to Dismiss is granted in part and denied in part, as provided below;
 7
            2. The First, Second, and Third Claims for relief under 11 U.S.C. §§ 523(a)(2),
 8
               (a)(4), and (a)(6), respectively, are dismissed, with leave granted to amend;
 9
            3. The Fourth and Fifth Claims for relief under 11 U.S.C.§ 727(a)(2) and (a)(4),
10
               respectively, were sufficiently pled and therefore the Motion to Dismiss with
11
               respect to these claims is denied;
12
            4. The Sixth Claim for relief under § 727(a)(5) is dismissed, with leave to amend;
13
            5. Plaintiff has fourteen (14) days from the date of the Hearing on the Motion to
14
               Dismiss, through and including May 12, 2020, to file an amended complaint;
15
            6. Defendant has fourteen (14) days from the filing and date of service of the
16
               amended complaint described above in paragraph 5 above, to file a response
17
               to the amended complaint; and
18
            7. A continued status conference is set for June 24, 2020 at 1:30 p.m., with a
19
               joint status report due fourteen (14) days in advance.
20
                                                ###
21

22

23

24

25

26

27

28


                                                    2
        Case 1:19-ap-01151-VK                   Doc 14 Filed 05/05/20 Entered 05/05/20 12:14:48                                     Desc
                                                 Main Document    Page 5 of 5



                                      PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
16030 Ventura Blvd., Suite 470, Encino, CA 91436

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER OR JUDGMENT IN
ADVERSARY PROCEEDING will be served or was served (a) on the judge in chambers in the form and manner required
by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
May 5, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

ATTORNEY FOR DEFENDANT: Kathleen C Hipps kathleen.hipps@gmlaw.com,
silvia.cerna@gmlaw.com;lorraine.corrales@gmlaw.com
ATTORNEY FOR PLAINTIFF: Noreen A Madoyan Noreen@MarguliesFaithLaw.com,
Helen@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
ATTORNEY FOR PLAINTIFF: Craig G Margulies Craig@MarguliesFaithlaw.com,
Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
UST: United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov

                                                                                         Service information continued on attached page


2. SERVED BY UNITED STATES MAIL: On (date) May 5, 2020, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

JUDGE: In accordance with the Administrative Amended Order 20-02, dated 4/1/2020, No Judges’ copy will be mailed.
DEFENDANT: Peter M. Seltzer – 4179 Prado de la Puma, Calabasas, CA 91302

                                                                                         Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                         Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 May 5, 2020                 Vicky Castrellon                                                /s/ Vicky Castrellon
 Date                        Printed Name                                                    Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 2                  F 9021-1.2.ADV.NOTICE.LODGMENT
